Citation Nr: 1035265	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active duty service from September 1943 to 
November 1945.  He died in October 2001.  The appellant is his 
widow.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This issue was 
previously before the Board and, in a February 2004 decision, the 
Board denied entitlement to service connection for the cause of 
the Veteran's death.  Thereafter, the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a June 2005 Order, the Court vacated the Board's February 2004 
decision.  In February 2006, the Board remanded the case to the 
RO to take steps to help ensure compliance with the Court order.  
In January 2008, the Board issued a new decision denying 
entitlement to service connection for the cause of the Veteran's 
death.  The appellant maintained her appeal to the Court, and by 
Order dated October 2008, the Court vacated the Board's January 
2008 decision pursuant to an October 2008 Joint Motion for 
Remand.

The Board has taken all appropriate steps to comply with the 
terms of the October 2008 Joint Motion for Remand.  However, the 
Board must note that strict compliance has been complicated by 
some confusion presented by the Joint Motion's assertions; the 
Board has done its best to interpret the intentions of the Joint 
Motion and shall explain its efforts.  The Joint Motion for 
Remand indicated: "Neither the July 2006 report nor the August 
2007 decision adequately addressed whether PTSD was a 
contributory cause of Appellant's death.  Both relied upon the 
supposition that Appellant did not have PTSD and, therefore, did 
not adequately address its potential effect upon the veteran's 
death."  The same paragraph of the Joint Motion for Remand also 
indicates that the examination report in question was inadequate 
because it "did not rely upon Appellant's medical history...." 

The Board notes that there is no pertinent July 2006 examination 
report involved in this case.  (Nor, for that matter, is there an 
August 2007 decision in this case; nor is the appellant deceased, 
nor is her own medical history at issue in this case.)  The Board 
has concluded from a broad reading of the Joint Motion for Remand 
that this critical paragraph intended to refer to the VA 
examination report dated in April 2006 (with a final signature in 
May 2006).  This is not entirely clear, because that April 2006 
VA examination report appears to conduct its analysis under an 
express hypothesis of "if the diagnosis of PTSD is granted" and 
furthermore appears to pertinently cite the Veteran's medical 
history in substantial detail.  (The Board cited this information 
in its prior decision, and also itself expressly found that the 
Veteran had been properly posthumously diagnosed with chronic 
PTSD linked to his military service.  This was acknowledged in 
other portions of the Joint Motion, but characterized to the 
contrary in this single significant paragraph.)  Nevertheless, 
the Board remanded this case in January 2010 to obtain a 
supplemental medical opinion to the April 2006 VA examination 
report, based upon its best understanding of the intended meaning 
of the Joint Motion for Remand.

The terms of the Board's January 2010 remand have been 
substantially complied with, and a March 2010 supplemental VA 
cardiologist opinion is now of record.  The new evidence is 
considered in the Board's analysis of this case in the decision 
below, together with further discussion of the evidence 
highlighted by the Joint Motion for Remand.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in October 2001; his death certificate lists 
the cause of death as "unknown natural causes" and shows that 
no autopsy was performed; the death certificate also indicates 
that the "unknown natural causes" were due to coronary artery 
disease and history of ventricular tachycardia, with other 
significant conditions listed as diabetes mellitus Type 2, 
hypertension, and post-traumatic stress disorder (PTSD).

2.  The most probative medical evidence shows that the cause of 
the Veteran's death was "unknown" and the cause cannot be 
medically specified without a resort to speculation.

3.  During the Veteran's lifetime, service connection was 
established for disability resulting from residuals of shrapnel 
wounds to his right knee, right chest and shoulder, right wrist, 
and hand.

4.  The Veteran has been posthumously shown to have had chronic 
PTSD causally linked to his combat duty during his military 
service.

5. Coronary artery disease and history of ventricular tachycardia 
were not manifested during the Veteran's period of active duty 
service or for many years thereafter, nor were these conditions 
otherwise related to such service.

6.  Diabetes mellitus Type 2 and hypertension were not manifested 
during the Veteran's period of active duty service or for many 
years thereafter, nor were these disorders otherwise related to 
such service.

7.  A service-connected disability has not been shown to be the 
immediate or underlying cause of the Veteran's death, nor has any 
service-connected disability been shown to be etiologically 
related to the cause of the Veteran's death.

8.  PTSD has not been shown to be the immediate or underlying 
cause of the Veteran's death, nor has PTSD been shown to be 
etiologically related to the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125(a) (2009).

2.  The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.



Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefit currently 
sought.  In a letter sent in May 2002, the claimant was informed 
of the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, the appellant was advised of 
the types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).  The Board notes 
that the May 2002 letter was sent to the appellant prior to the 
October 2002 RO rating decision currently on appeal.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
her claim by showing the nature and etiology of the cause of the 
Veteran's death.  However, there has been no notice of the types 
of evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  The 
Board notes that this appeal concerns only a determination of 
whether service connection is warranted for the cause of the 
Veteran's death and, in any event, the Board finds below that 
service connection is not warranted; no ratings or effective 
dates will be assigned and any questions as to such assignments 
are rendered moot.

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
with regard to Dependency and Indemnity Compensation (DIC) 
claims, section 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

The Board recognizes that there has been no formal notice of the 
requirements of a claim for dependency and indemnity compensation 
(DIC) as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
However, the record shows that the appellant has actual knowledge 
of the requirements discussed in Hupp.  The May 2002 VCAA notice 
letter and the various statements of the case collectively 
advised the appellant of the essential elements of the DIC claim.  
The appellant's underlying legal arguments have been developed 
over many years including with the assistance of a private 
attorney in appealing this matter the Court.  The record shows 
that the appellant is presently represented by a private 
attorney; it is reasonable to assume that such representation 
would include conveying such information to the appellant as 
pertinent to her claim.  No useful purpose would be served in 
this case by delaying appellate review for formal notice under 
Hupp when the facts demonstrate actual knowledge by the 
appellant.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service, 
private, and VA, have been obtained.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).

The Board notes that the June 2005 Court Order issued in this 
appeal instructed the Board to explain with an adequate statement 
of reasons and bases why it was not obtaining a medical opinion 
in relation to the issue of whether or not the Veteran had PTSD 
and, if he did have PTSD, whether such PTSD contributed to his 
death.  Since the time of the Court order, there has been 
substantial additional development of the record, including 
several new medical opinions added to the claims folder.  The 
Board requested and obtained an independent medical expert's 
opinion, dated August 2007.  The August 2007 medical opinion 
arguably does not adequately address the question of whether any 
PTSD pathology could be linked to the cause of the Veteran's 
death, but the Board observes that ample evidence on this 
question has been developed both from a VA cardiologist (in an 
April 2006 report and a March 2010 supplemental report) and a 
private cardiologist consulted by the appellant (in a February 
2007 report).

Additionally, appropriate VA experts inspected the available 
evidence and authored medical reports concerning all pertinent 
questions; the aforementioned VA cardiologist's report was 
submitted in April 2006 (now with a March 2010 supplemental 
report) and, additionally, a psychologist's report was submitted 
in May 2006.  Furthermore, the Board observes that the appellant 
has taken full advantage of the opportunity over this period of 
time to submit private medical opinions in support of her claim; 
an August 2006 private psychologist's report, the aforementioned 
February 2007 private cardiologist's report, and a November 2007 
private psychiatric report have all been added to the record and 
all offer substantial evidence which has been carefully 
considered in this case.

Most recently, a new supplemental opinion dated in March 2010 was 
obtained from the author of the April 2006 VA cardiologist's 
report.  This new supplemental opinion was obtained to ensure 
compliance with the intent of the October 2008 Joint Motion for 
Remand.  The Board finds that the record now contains ample 
adequate evidence on all pertinent questions; no useful purpose 
would be served by further development, and there is no possible 
prejudice to the appellant by proceeding with appellate review at 
this time.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with this 
appeal.

Analysis

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause 
of a veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38C.F.R. § 3.312(a).  This question will be resolved by 
the use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffered from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as hypertension, heart disease, diabetes, and 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the Veteran died in 
October 2001 at the age of 75.  The immediate cause of death was 
recorded as "unknown natural causes" due to, or as a 
consequence of, "coronary artery disease" and "history of 
ventricular tachycardia."  Other significant conditions listed 
included "Diabetes Mellitus Type 2" and hypertension.  A 
January 2003 amendment to the certificate of death adds "Prolong 
Posttraumatic Stress Disorder (combat veteran)" to the list of 
other significant conditions.  The certificate of death reflects 
that no autopsy was performed.

As discussed in more detail below, the Board finds that the 
certificate of death contains an apparent self-contradiction, 
which presents some question as to how to interpret its contents.  
It would seem to be inherently contradictory to certify that a 
death was due to "unknown natural causes" and also due to 
specific identified contributory causes, especially in the 
absence of an autopsy.  The Board has found that the competent 
discussion of this problem contained in the April 2006 VA 
examiner's report is the most persuasive competent explanation 
presented regarding how the findings on the death certificate 
should be interpreted rationally.  In this light, the Veteran's 
death is shown to have been attributed to "unknown natural 
causes" with no clinically demonstrated causal pathology, but 
several diseases listed as co-morbidities.  Again, the Board 
notes that this matter is discussed in greater detail below.

At the time of the Veteran's death, he was service connected for 
disability resulting from shrapnel wounds to the right knee, 
chest, shoulder, wrist, and hand.  As of the time of this Board 
decision, there has been substantial development of argument and 
evidence in this case, and the appellant's contentions are very 
clearly set forth in the record: that the Veteran suffered from 
PTSD due to his military service, and that PTSD was a cause of 
his death.  The Board observes that the appellant does not 
contend, and the evidence does not suggest, that the Veteran died 
as a result of his service-connected shrapnel wounds except to 
the extent that the Veteran's PTSD may be associated with the 
incurrence of those wounds.  The appellant also does not contend, 
and the evidence does not suggest, that the Veteran's cause of 
death was linked to any other chronic physical pathology which 
was otherwise incurred or permanently aggravated by the Veteran's 
active duty service.  Thus, the Board will not further address 
these theories and will focus its attention upon the essential 
contentions most vigorously advanced by the appellant in this 
appeal.

At this point, the Board will address the question of whether the 
Veteran has been properly diagnosed as having suffered from PTSD 
during his lifetime.  Briefly, the Board refers to the 
substantial development of evidence on this question during the 
course of this appeal.  In brief, the Board finds that the 
November 2007 psychiatric opinion most recently submitted by the 
appellant presents substantial probative and persuasive analysis 
of this question in presenting the case for a posthumous 
diagnosis of PTSD.  With consideration of the volume of 
significant and conflicting evidence in this case, the Board 
finds that the evidence is in approximate equipoise.  The Board 
perceives that the evidence on this matter has been developed 
beyond the threshold of adequacy and no useful purpose could be 
served by further development on this question.  Thus, with the 
pertinent evidence in approximate equipoise, a finding that the 
Veteran has been properly diagnosed with PTSD is warranted.  The 
Board finds that the totality of the evidence remains unclear 
but, resolving reasonable doubt in favor of the appellant, it is 
appropriate to find that the Veteran suffered from PTSD due to 
his military service during his lifetime.

Thus, as the Board has resolved this question in favor of the 
appellant, no further discussion of this question is needed at 
this time and the Board shall turn its attention to the remaining 
matter of substantial controversy in this case.  The remaining 
critical issue in this case, and the question raised by the 
appellant's primary contention, is whether the Veteran's death 
was caused by PTSD.  Upon a careful review of the evidence, the 
Board is compelled to find that the preponderance of the evidence 
does not support finding such an etiological link between the 
Veteran's death and PTSD.

The appellant's theory of entitlement has been clearly expressed 
to contend that the Veteran died of heart disease and that such 
heart disease was etiologically linked to PTSD.  Thus, the Board 
must now make two factual determinations to properly assess the 
appellant's claim.  In order for the Board to find that service 
connection for the cause of death is warranted in this claim 
presented by the appellant, the Board must find that 1) heart 
disease was a cause of the Veteran's death, and 2) the nature of 
the Veteran's heart disease was etiologically linked to PTSD.  
The Board finds that the preponderance of the evidence is against 
both of these contentions, but most significantly the 
preponderance of the evidence is against the first contention 
because the evidence shows that a specific cause of the Veteran's 
death is indeterminable based upon the available information.

Preliminarily, the Board acknowledges the January 2003 amendment 
to the Veteran's death certificate which adds "Prolong 
Posttraumatic Stress Disorder (combat veteran)" to the list of 
other significant conditions contained on the original death 
certificate.  This is potentially significant to the extent that 
may be considered a medical determination that the Veteran died 
as a result of PTSD.  However, with consideration of context and 
the totality of the evidence of record, the Board does not find 
that this amendment presents a persuasive showing that PTSD was a 
cause of death.  First, the Board once again notes the self-
contradiction observed in the Veteran's death certificate which 
undermines the probative value of the information presented on 
its face.  When this self-contradiction is resolved in the most 
reasonable fashion, consistent with the persuasive competent 
interpretation presented in the April 2006 VA examiner's report 
(discussed below), the Veteran's death certificate is understood 
to primarily indicate that the Veteran's cause of death is 
clinically "unknown" and, thus, not demonstrably attributed to 
any of the several co-morbid diagnoses listed.

In this case, the Board finds that the Veteran's death 
certificate, to include the January 2003 amendment, is not the 
most probative evidence concerning the medical cause of the 
Veteran's death.  The physician who signed the death certificate 
provided no rationale or reasoning for any conclusions indicated 
by his contradictory markings on the certificate form.  Neither 
did the physician offer any rationale or reasoning to explain his 
decision to amend the certificate to add a reference to PTSD, or 
to explain why PTSD was not listed on the original death 
certificate.  It is also apparent that the doctor revised the 
Veteran's death certificate only after being requested by the 
Veteran's family to do so.  The April 2006 VA examiner's report 
(now with a March 2010 supplemental opinion), on the other hand, 
includes a thorough discussion of the Veteran's medical history 
and rationale for the conclusion drawn in that report regarding a 
medical assessment of the Veteran's death.  The Board finds the 
April 2006 VA examiner's opinion, as supplemented by the same 
specialist's March 2010 supplemental opinion, to be highly 
probative and controlling of the issue of medically interpreting 
the available information on the cause of the Veteran's death.

The Board observes that there is conflict between the April 2006 
/ March 2010 VA examiner's reports and a February 2007 private 
cardiologist's opinion.  These medical opinions offer conflicting 
conclusions with regard to the essential questions in this case.  
The VA examiner's reports discuss the evidence of record and 
determine that it would be impossible to conclude, without 
resorting to pure speculation, that PTSD caused the Veteran's 
death.  The February 2007 private cardiologist's opinion 
concludes that "I think it is reasonable to suggest that [the 
Veteran] died of a heart related condition and that such a 
condition was as likely as not related to posttraumatic stress 
disorder that he developed during World War II."  As discussed 
below, the Board finds that the April 2006 VA examiner's report, 
as supplemented by the specialist's March 2010 opinion, is more 
persuasive and carries more probative weight than the February 
2007 private cardiologist's opinion in resolving this question; 
the discussed analysis and rationale presented in the February 
2007 opinion relies upon tenuous and speculative theories in 
contrast to the April 2006 and March 2010 reports' analysis of 
the clinical evidence pertaining to the Veteran's specific 
history.



April 2006 VA Examiner's Report

Turning first to the April 2006 VA examiner's report, the Board 
notes that the authoring cardiologist followed the instruction to 
assume that the Veteran suffered from PTSD and to address the 
likelihood that the PTSD pathology was a contributory cause of 
the Veteran's death.  A thorough review and consideration of the 
evidence in the Veteran's claims folder is clearly reflected in 
the April 2006 report's discussion of pertinent and specific 
information from the Veteran's documented medical history.  
Significantly, the April 2006 report expressly acknowledges the 
contents of the Veteran's certificate of death, including the 
amendment to this certificate to include PTSD among the 
contributing diagnoses.  Accounting for the certificate of 
death's contents, the April 2006 report explains that the 
notation of greatest importance is that "the death certificate 
states that the veteran's cause of death is 'unknown natural 
causes.'"  The Board observes that the April 2006 report has 
accurately characterized the certificate of death to the extent 
that the only text pertaining to the "immediate cause" of death 
is "unknown natural causes."

The April 2006 report continues to explain that "It appears that 
the doctor may have listed other co-morbidities from the 
veteran's problem list but, with the cause of death not being 
specified ...."  The VA cardiologist explains that, medically, 
this is the most reasonable interpretation of the death 
certificate when the immediate cause of death is expressly noted 
to be "unknown" and no autopsy was performed.  "I believe this 
is the true intent of the statement although language about cause 
and consequence links the statements as the doctor fills in the 
blanks on the form."  Thus, in the view of the VA cardiologist, 
"it would be sheer speculation to discuss the relationship of 
posttraumatic stress disorder, coronary artery disease, 
arrhythmia or any other diagnosis to the demise of the patient, 
except to say that these conditions may have existed as co-
morbidities."  Furthermore, the VA cardiologist explains that 
"No causal relationship is implied between a list of 
comorbidities and the cause of death which is unknown but felt to 
be natural."

The Board finds the April 2006 report's analysis of the death 
certificate to be persuasive.  It would seem to be inherently 
contradictory to certify that a death was due to "unknown 
natural causes" and also due to specific identified contributory 
causes.  In the Board's view, the specification of particular 
contributory causes of death immediately following a clear 
statement that death was due to "unknown" causes implicitly 
denotes speculation as to possible causes rather than any 
clinical determination of causation.  The Board finds the April 
2006 report's explanation of the certificate of death to be based 
on a clearly discussed rationale which has a compelling basis, 
and thus the Board accepts this medical professional's opinion 
regarding the information presented on the certificate of death: 
the Veteran's death was certified to be due to "unknown natural 
causes."

The April 2006 report then explains that the available evidence 
in this case offers no basis for meaningful conclusions about the 
actual cause of the Veteran's death, and that drawing any 
conclusions requires a resort to pure speculation.  The VA 
cardiologist notes that the evidence is limited in part because 
"no autopsy was requested" and, thus, "It is doubtful that 
more information as to cause of death will ever be known."  The 
examiner offers a detailed discussion of the limitations of the 
available information with regard to preventing any non-
speculative conclusions linking the Veteran's death to PTSD.  The 
medical evidence of record pertaining to the Veteran's history 
does not, in the view of the VA cardiologist, demonstrate any 
specific cause of death, and it is noted that "There are perhaps 
a dozen or more 'natural causes' that could be invoked.  But all 
would call for speculation and there is not a preponderance of 
the evidence for any."

The VA cardiologist does expressly and directly consider the 
Veteran's documented heart disease.  The report acknowledges that 
the Veteran was diagnosed with "coronary artery disease and some 
history of arrhythmia, which appear to be, from the problem list, 
related to acute myocardial infarction in 1995...."  The VA 
cardiologist observes, pertinently, that "I see no other 
evidence that would show that these cardiac conditions 
contributed proximally to his demise.  In the last years, there 
is no record of chest pains, palpitations, no cardiology consult, 
no increase in antianginal or antiarrythmic prescription."  
Further, the VA cardiologist cites that the Veteran's "small 
dose of beta blocker, a daily aspirin, and a statin were his 
stable cardioprotective regimen with no increase for years 
preceding his death."  The VA cardiologist's April 2006 report 
thus presents a probative discussion reflecting thorough 
consideration of the Veteran's own documented medical history to 
support the conclusion that there is no preponderance of the 
evidence showing that the Veteran's coronary artery disease 
caused the Veteran's death.

March 2010 VA Examiner's Report (Supplement to the April 2006 
Report)

To comply with the terms of the Joint Motion for Remand, the 
Board must adequately address whether PTSD was a contributory 
cause of the Veteran's death.  To this end, the Board is required 
to ensure that an adequate medical opinion is obtained.  A March 
2010 VA examination report, from the same cardiology specialist 
who had authored the April 2006 VA examination report, is now of 
record to directly focus upon this matter.  The Joint Motion for 
Remand directed that an adequate medical opinion must rely upon 
the Veteran's medical history and must contemplate the positive 
evidence of record to support a conclusion; it also must offer an 
opinion as to whether the Veteran's PTSD was at least as likely 
as not a contributory cause of the Veteran's death.

In this March 2010 report, the specialist expressly indicated 
that the contents of the claims file was reviewed; at that time 
the claims file included all available documentation pertaining 
to the Veteran's medical history, including all the evidence 
submitted in support of the appellant's claim.  The examiner 
further explained that special attention was paid to the private 
cardiologist's opinion (dated in February 2007, and discussed in 
more detail below) and the clinical psychologist's opinion (dated 
in August 2006, and discussed in more detail below).  Because the 
Joint Motion for Remand expressed an interpretation of the 
specialist's prior April 2006 report as assuming that the Veteran 
did not have PTSD, the VA specialist's March 2010 report 
emphasized acknowledgment that the Veteran is considered to have 
suffered from chronic post-traumatic stress disorder during his 
lifetime.  The examiner further acknowledged that post-traumatic 
stress disorder may contribute to angina and coronary artery 
disease by a mechanism of chronic adrenergic stimulation 
resulting in hypertension, that angina and coronary artery 
disease may result in myocardial infarction and cardiac 
arrhythmia, and that cardiac arrhythmias and myocardial ischemia 
and infarction may result in death.  These acknowledgments 
further reflect review and consideration of the general medical 
literature submitted in support of the appellant's claim in this 
case.

The March 2010 report moves on to expressly and directly analyze 
the question of "whether or not post-traumatic stress disorder, 
which this veteran had as a chronic condition, contributed to his 
death, specifically ...."  The VA specialist reviewed the claims-
file, containing all available evidence in this case pertaining 
to the Veteran's complete medical history.  The specialist notes 
that the death certificate clearly states that the Veteran died 
of "unknown causes."  The Board finds that that specialist's 
notation of this fact does not constitute an undue primary 
reliance upon the language in the death certificate of the nature 
addressed in the Joint Motion for Remand.  The March 2010 report 
clearly shows that the VA specialist reviewed the entire claims-
file and sought any additional evidence specific to the Veteran's 
case which might effectively shed light upon this Veteran's 
actual cause of death.  The VA specialist found that "[n]o 
further evidence has come to light to clarify  what was the cause 
of death.  It is therefore again the opinion of this examiner 
that it would be mere speculation to attribute the veteran's 
death to angina or myocardial infarction or cardiac arrhythmia 
and then to attribute those conditions to the veteran's 
underlying post-traumatic stress disorder."  (The Board again 
observes the discussion in the April 2006 report, referred to by 
implication in the March 2010 supplemental report, concerning the 
Veteran's cardiovascular health history and medication details 
that were found to offer no basis for finding that the Veteran's 
death was caused by cardiovascular disease.)

The specialist explains that "the cause of death remains 
unknown...."  Thus, "[i]t would be mere speculation to state 
that post traumatic stress disorder contributed to the unknown 
cause of death."  The specialist again notes that the body of 
investigation and medical evidence is developing and 
demonstrating causative links between posttraumatic stress 
disorder and cardiovascular death, but that there is no such 
evidence specific to this case.  "The cause of [the Veteran]'s 
death remains of unknown natural causes and what contributed to 
the unknown causes is a matter of mere speculation."

The March 2010 report goes on to analyze, based upon the 
information available, the possible causes of the Veteran's death 
with consideration of the private cardiologist's opinion dated in 
February 2007.  The private cardiologist noted that coronary 
artery disease is prevalent in the Veteran's age group, as the 
Veteran was over 75 years of age at the time of his death.  The 
March 2010 report notes that the Veteran's age would make a 
cardiovascular death more likely, and that approximately 25 
percent of the population will die from a cardiovascular event 
including myocardial infarction and stroke.  The March 2010 
report notes that 75 percent of the population will die from 
causes other than a cardiovascular event.  The specialist 
concludes that "[a]lthough some causes of death become more 
prevalent in a certain age group, this again does not elucidate 
the particular cause of death or circumstances of death 
surrounding this veteran, specifically ...."  The specialist 
reiterates that "[t]he Veteran's cause of death remains unknown 
natural causes.  It would be mere speculation to attribute an 
unknown cause to stress disorder."

The Board finds that the March 2010 VA medical opinion supports 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124-25 (2007).  The medical opinion is based on 
consideration of the Veteran's prior medical history, as 
represented in review and contemplation of the properly developed 
claims-file.  Significantly, the specialist made unequivocally 
clear in the March 2010 opinion that the Veteran's long term 
history of PTSD was taken into account.  The March 2010 opinion 
presents adequate analysis in explaining the conclusion that 
there is insufficient information, even after consideration of 
all available information, as to just what was the cause of the 
Veteran's death; therefore, appropriately, the specialist 
concluded that PTSD could not be considered to be at least as 
likely as not a contributing cause as the nature of the primary 
cause of death remains indeterminable.

Recently the United States Court of Appeals for Veteran's Claims 
(Court) has provided guidance as to when VA can accept an 
examiner's statement that an opinion cannot be provided without 
resort to speculation.  The Board may rely on such a conclusion 
if the examiner explains the basis for such an opinion, bases the 
opinion on sufficient facts or data, and clearly identifies 
precisely what facts cannot be determined.  Additionally, the 
examiner may have an obligation to conduct research in the 
medical literature depending on the evidence in the record at the 
time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  In the present case, the March 2010 VA medical opinion 
clearly explains that the cause of the Veteran's death is 
indeterminable from a complete review of all of the available 
information and application of medical principles.  The March 
2010 VA medical opinion contemplates and expressly acknowledges 
the general medical principles in emerging medical research and 
in the general medical literature submitted in support of the 
appellant's claim, but finds no basis to permit a determination 
of a particular cause of this specific Veteran's death.  The 
opinion is based upon sufficient facts or data, in that it is 
informed by review of all the available documentation of the 
Veteran's medical history and is informed by the pertinent 
medical literature and principles.  The March 2010 report clearly 
identifies precisely what cannot be determined and persuasively 
explains why it cannot be determined.

The Board finds that the VA cardiologist's reports now present 
persuasive and probative analysis to explain that the cause of 
the Veteran's death is not specifically shown by any available 
evidence, and cannot be identified without resort to speculation.  
Thus, even accepting that the Veteran suffered from PTSD during 
his lifetime, the reports' analysis is persuasive in finding that 
"any attempt to link the unknown cause of death to PTSD would 
result in mere speculation."  The Board notes the substantial 
significance of this conclusion in this case.  A grant of service 
connection may not arise from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

February 2007 Private Cardiologist's Opinion

The only competent medical opinion of record which disagrees with 
the competent medical conclusions of the VA examiner's reports is 
the February 2007 private cardiologist opinion.  As such, the 
Board has given careful consideration to the rationale and basis 
discussed for each pertinent conclusion drawn in the private 
cardiologist's analysis.  However, although the private 
cardiologist's conclusions appear to support the appellant's 
claim, the Board finds that the analytical rationale discussed in 
the letter undermines any potential probative value, and this 
February 2007 private cardiologist's opinion does not match the 
probative weight of the VA cardiologist's opinion.

Specifically, the private cardiologist concludes that "it is 
reasonable to suggest that" the Veteran died of a heart related 
condition, and that it was "as likely as not" that the heart 
related condition was related to PTSD.  The Board is unable to 
find, however, that the cardiologist's discussed rationale is 
sufficiently persuasive to support either conclusion.

With regard to the immediate cause of the Veteran's death, the 
February 2007 letter finds it "likely" that the Veteran died of 
"a heart related condition" and cites two essential reasons as 
the supporting rationale for this conclusion: that the death 
certificate refers to coronary artery disease, and that coronary 
artery disease is prevalent in the general population of people 
in the Veteran's age group when he died.  

The private cardiologist cites that the death certificate 
referred to "coronary artery disease" as a cause of death.  No 
further discussion is offered to address the apparent 
contradiction involving the death certificate's finding that the 
cause of death was "unknown."  In contrast, the VA examiner's 
reports addressed the death certificate's self-contradiction with 
a competent, thorough, and persuasive analysis of the most 
reasonable manner to understand the death certificate's 
notations.  As discussed above, the Board accepts the VA 
cardiologist's thoroughly explained analysis of the certificate 
of death; in this light, the death certificate indicates no 
clinically demonstrated cause of death, and does not represent a 
clinical determination that the Veteran actually died of coronary 
artery disease.  The February 2007 private cardiologist's letter 
presents no discussion addressing this matter whatsoever, and 
does not even acknowledge that the death certificate attributes 
the Veteran's death primarily to "unknown" causes.  Thus, the 
Board does not find the February 2007 letter persuasive to the 
extent that it selectively cites the death certificate's 
reference to coronary artery disease to suggest that it was an 
actual cause of death.

With regard to the only other basis presented to support the 
finding that the Veteran likely died of heart disease, the Board 
finds the private cardiologist fails to present any compelling 
adequate rationale.  Specifically, the private cardiologist 
states that "[The Veteran] was 75 years old and in that age 
group, coronary artery disease is quite prevalent.  Therefore, I 
think it is reasonable to conclude that ... heart disease was the 
cause or at least a contributory cause of his death."  The Board 
notes that the propensity of heart disease in the Veteran's age 
group is not directly relevant to the question of whether the 
Veteran died from heart disease, it may only be relevant to an 
estimation of the plausibility that the Veteran suffered from 
heart disease.  Thus, the prevalence of heart disease among 75 
year olds does not appear to be a persuasive basis for concluding 
that the Veteran in this case died from heart disease.

Moreover, it is clear from the record that the Veteran was 
diagnosed with coronary artery disease during his lifetime; no 
speculative inferences based upon the propensity of the disease 
in the age group is necessary to conjecture as to this fact, 
which is clearly shown in the Veteran's documented medical 
history.  The Board observes that, indeed, the February 2007 
private cardiologist's letter reflects little or no familiarity 
with the Veteran's documented medical history beyond a review of 
the death certificate.  In this regard, the Board notes that the 
February 2007 letter reflects no consideration of any of the 
Veteran's own documented medical history.  No reference 
whatsoever is made to the documented features and treatment of 
his diagnosed heart disease in any of the analysis offered to 
conclude that the Veteran died from heart disease.  This severely 
undermines the potential probative value that the February 2007 
private cardiologist's letter might present, especially when 
compared to the April 2006 VA cardiologist report's highly 
thorough and informed discussion of the pertinent medical 
evidence of record.

Even assuming, for the sake of the appellant's argument, that the 
Veteran was shown to have died of coronary artery disease or any 
other specific pertinent diagnosis, the February 2007 private 
cardiologist's letter fails to explain any adequate rationale for 
identifying a causal link between PTSD and the Veteran's death.  
First, the Board again notes that the private cardiologist's 
previous notation that coronary artery disease is generally 
"quite prevalent" in the pertinent age group, without regard to 
incurrence of PTSD, appears to run counter to the appellant's 
premise that the Veteran's coronary artery disease is likely a 
result of PTSD.  Nevertheless, this observation regarding the 
general prevalence of coronary artery disease would not prevent 
the cardiologist from otherwise offering competent evidence and 
analysis to provide a basis for finding a link between PTSD and 
coronary artery disease in the Veteran's particular case.  
However, the Board finds that the February 2007 cardiologist's 
letter does not effectively accomplish this.  The February 2007 
letter makes no reference to any clinical findings in the 
Veteran's own documented medical history, and the discussion of 
the relationship of PTSD to the Veteran's death exclusively 
features general, tenuous, and hypothetical theories of causal 
connection.

The February 2007 letter does opine that the cause of the 
Veteran's death "was as likely as not related to posttraumatic 
stress disorder that he developed during World War II."  The 
probative value of this conclusion is dependent, however, upon 
the adequacy of the discussion of the factual predicate, the 
clinical evidence, and the rationale presented by the 
cardiologist's analysis.  A bare conclusion, even one reached by 
a health care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet.App. 345, 
348 (1998).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).

The February 2007 letter's discussion of the stated causal link 
between the Veteran's PTSD and his death features a collection of 
tenuously suggestive observations about unquantified risk factors 
and possibilities.  The cardiologist discusses certain behaviors 
which may be associated with PTSD: "alcohol and tobacco abuse 
are deleterious to the heart."  The cardiologist further points 
out that "Tobacco abuse, of course,  is a known risk factor for 
coronary artery disease" and continues to observe that "alcohol 
abusers tend to be prone to hypertension and diabetes.  Both of 
these conditions also are known risk factors for coronary artery 
disease, and [the Veteran] suffered from both of these 
conditions."  Under the circumstances, the Board finds that any 
suggestive support for the appellant's claim found in these 
observations is essentially an invitation for conjecture 
regarding tenuous hypothetical chains of causation; the 
discussion critically lacks any explained rationale for how the 
cardiologist applies the general "risk factor" information to 
conclude that PTSD was actually a significant cause of this 
Veteran's death.

The cardiologist has cited the Veteran's alcohol abuse and 
tobacco abuse as risk factors for coronary artery disease, but 
his letter also cites the Veteran's age of 75 years as a 
substantial risk factor by itself, stating that coronary artery 
disease is "quite prevalent" in that age group generally.  The 
cardiologist also notes that the Veteran's diagnoses of 
hypertension and diabetes were risk factors for coronary artery 
disease.  The cardiologist does suggest that "alcohol abusers 
tend to be prone to hypertension and diabetes," to suggest 
another possible causal chain to link PTSD to the Veteran's 
death; however, the Board is unable to determine a meaningful 
statement of probability concerning the Veteran's case from an 
observation regarding a general population phrased in the terms 
"tend to be prone."

In the Board's view, any theory attributing the Veteran's death 
to PTSD which may be suggested by this set of "risk factor" 
observations is too tenuous to substantiate a probative 
conclusion.  General observations about "risk factors" 
presented in this fashion are not interchangeable with statements 
of an actual probability of causation; citation of "risk 
factors" alone cannot substitute for an adequate clinical basis 
or medical rationale for an etiology opinion.  No rationale or 
basis for weighing and applying the unspecified relative 
probabilities of this myriad of "risk factors" is presented, 
and thus the discussion fails to offer an adequate basis for the 
conclusion that the Veteran's PTSD was actually a significant 
contributing cause of this 75-year-old Veteran's death.  It is 
not sufficient to show that it may have casually shared in 
producing death, but rather it must be shown that there was a 
substantive causal connection.  38 C.F.R. § 3.312(c)(1).

This portion of the private cardiologist's discussion does not 
make any definitive statements indicating a medical probability 
of any particular theory linking PTSD to the Veteran's death, but 
rather appears to be suggesting that there are several plausible 
chains of causation through which PTSD could be hypothesized to 
have contributed to a cause of death.  This portion of the 
private cardiologist's discussion is understood by the Board as 
suggesting that there is some unspecified possibility, expressed 
as unquantified risk factors, that the Veteran's PTSD may have 
contributed to some portion of his alcohol and tobacco abuse 
behaviors, which in turn may have contributed to some portion of 
his coronary artery disease, and/or to his diabetes, and/or his 
hypertension.  To the extent that the private cardiologist's 
medical opinion is supported by this suggestive discussion of 
risk factors, the opinions can be accorded no substantial 
probative value because the rationale is speculative in nature, 
identifying a mere possibility rather than any probability.  See 
Bostain v. West, 11 Vet.App. 124, 127-28, quoting Obert v. Brown, 
5 Vet.App. 30, 33 (1993) (medical opinion expressed in terms of 
'may' also implies 'may or may not' and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 Vet.App. 4, 
6 (1993) (doctor's statement framed in terms such as 'could have 
been' is not probative). See also Libertine v. Brown, 9 Vet.App. 
521, 523 (1996); Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); see also 38 
C.F.R. § 3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one arising 
from pure speculation or remote possibility).

Separately, the February 2007 private cardiologist's letter 
discusses medical literature to suggest another theory of a 
possible link between PTSD and cardiovascular disease.  The 
cardiologist explains that "There is also some evidence in the 
psychiatric literature that psychological factors have been 
implicated in atherosclerosis and coronary artery disease."  The 
Board finds that this discussion is inadequate to demonstrate a 
viable basis for a factual finding that this Veteran's death was 
actually substantially caused by PTSD.  The cardiologist's 
discussion, in this regard, features expressly hypothetical 
speculation from general medical literature.  Specifically, the 
private cardiologist cites that "It has been hypothesized that 
environmental stress may induce behavioral neuroendocrine changes 
thus potentially contributing to atherogenesis."  Likewise, the 
private cardiologist continues to discuss that "In humans it is 
believed that heart disease may develop in response to recurrent 
sympathoadrenal arousal, which promotes arterial injury via 
hemodynamic ... as well as metabolic changes associated with the 
release of catecholamines."  The private cardiologist then 
comments that "I think this is an intriguing concept since there 
is no question that patients with PTSD would have elevated 
catecholamine levels."

The Board finds that the private cardiologist has made a strong 
statement indicating that PTSD patients would likely have 
elevated catecholamine levels, but the rest of the associated 
discussion refers only to suggestive speculation in general 
medical "literature."  The discussion of treatises which have 
"hypothesized" about a chain of events which "may" occur does 
not seem to state that such mechanisms of pathology are generally 
medically accepted or have been clinically demonstrated to occur.  
The Board is unable to find that the private cardiologist's 
discussion of these expressly termed "hypothesized" 
possibilities can serve as an adequate basis for any meaningful 
finding that the 75 year old Veteran's death from "unknown 
natural causes" was actually caused by his PTSD.

August 2006 Private Clinical Psychologist's Report (and Related 
Medical Literature)

The appellant has submitted a private clinical psychologist's 
report, dated in August 2006, addressing aspects of this claim.    
This report presents summaries of interviews conducted with 
family members and parties familiar with the Veteran, and also 
refers to the Veteran's own documented statements from his 
lifetime.  Much of the discussion in the August 2006 private 
clinical psychologist's report focuses upon supporting the 
appellant's claim that the Veteran suffered from PTSD during his 
lifetime.  As the Board accepts that the Veteran suffered from 
PTSD during his lifetime, further analysis of this aspect of the 
August 2006 private clinical psychologist's report is unnecessary 
at this time.

The August 2006 private clinical psychologist's report goes on to 
explain that "it takes many years for the physiological 
consequence of long term sympathetic nervous system over arousal 
to become evidence."  The report also discusses that 
cardiovascular morbidity and mortality can be specific 
complications of wartime stress.  The report cites that the 
Veteran complained of peptic ulcer, cognitive/emotional problems, 
adult onset diabetes, hypertension, and coronary artery disease 
during his lifetime.  The August 2006 private clinical 
psychologist's report states that most of the discussed diseases 
have been found to be associated with the cardiovascular disease, 
and that "[t]his is the disease which ultimately led to his 
death."

The Board finds that the clinical psychologist's report is highly 
probative with regard to discussing the symptoms and diagnosis of 
PTSD in the Veteran's lifetime.  It is also probative with regard 
to its citation of medical literature confirming the general 
phenomenon of PTSD playing a causal role in onset or exacerbation 
of cardiovascular disease.  However, the essential question of 
controversy in this case comes down to whether the Veteran's 
death is shown to have been a result of cardiovascular disease.  
The Board finds that the private clinical psychologist's 
assertion that cardiovascular disease "ultimately led to his 
death" lacks substantial probative value.  Unlike the probative 
conclusions drawn in the same August 2006 report, this statement 
is unsupported by citation of clinical evidence, unsupported by 
explanation of a persuasive medical rationale, and this matter of 
cardiology does not appear to be within the scope of the author's 
area of professional expertise.   A bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  See Miller v. West, 11 Vet.App. 
345, 348 (1998).  Also, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).

Significantly, the VA cardiologist has probatively indicated that 
the cause of the Veteran's death is indeterminable, and that 
there is no basis for concluding that the Veteran's death was a 
product of his cardiovascular disease based upon the information 
available, including his general medical history involving PTSD 
and cardiovascular disease, and the findings of the death 
certificate.  The death certificate itself does not, on its face, 
otherwise match the clinical psychologist's assertion that 
cardiovascular disease "is the disease which ultimately led to 
his death."  No other evidence of record provides a probative 
factual predicate for this assertion from the clinical 
psychologist.

The private clinical psychologist states: "Perhaps, the 
coroner's addition of PTSD as the cause of death was not an after 
thought, but was, in fact, the root cause after all."  This 
statement misrepresents the record, as the Board must note that 
it is unable to interpret the death certificate, nor any other 
evidence in this case, as probatively and coherently identifying 
PTSD as "the cause of death" in this case.  Moreover, the 
private clinical psychologist's statement that "Perhaps" PTSD 
was the root cause of the Veteran's death is expressly 
speculative, and lacks probative value.   It identifies a mere 
possibility rather than any probability.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' is 
not probative).  See also Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 38 
C.F.R. § 3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one arising 
from pure speculation or remote possibility).

The Board notes that this portion of the psychologist's opinion 
seems to acknowledge the speculative nature of any suggested link 
between the Veteran's death and his PTSD.

The Board has also considered the medical literature appended to 
the August 2006 private clinical psychologist's report.  This 
evidence is cited in the report to support propositions involving 
the physiological manifestations of PTSD, which the Board 
generally accepts to the extent that the Board acknowledges that 
PTSD may be causally linked to certain physiological illness such 
as cardiovascular disease in emerging general medical research.  
However, the determinative question in this case is whether the 
Veteran's death was a result of any disease that is linked to 
PTSD, and none of the appended medical literature tends to 
establish that this specific Veteran's death was caused by 
cardiovascular disease or any other pathology linked to PTSD.

Relatedly, the Board acknowledges the additional medical 
literature submitted by the appellant consisting of two published 
pieces from January 2007.  These pieces refer to medical studies 
reporting results which suggest potential links between 
psychiatric distress and heart disease.  Again, the Board 
understands the arguments presented and the suggested 
implications of the submitted medical information.  However, the 
Board must consider the VA cardiologist's reports as the most 
probative medical evidence in the record because these reports 
read together specifically address the Veteran's own medical 
history, reflect review of the evidence in the claims folder, and 
provide the most persuasive personalized competent medical 
opinion with a persuasive rationale specific to this Veteran's 
case.  As the Board finds that the most probative evidence of 
record shows that the Veteran's death cannot be attributed to 
heart disease without a resort to speculation, even new 
information regarding a link between psychiatric distress and 
heart disease would not demonstrate that the Veteran's death was 
due to his PTSD.  In any event, the medical literature refers 
only to general risks and statistical propensities among a 
population in the context of a research hypothesis; this cannot 
substitute for clinical evidence showing the actual etiology of 
the cause of this particular Veteran's death.

Conclusion

The Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the most probative evidence 
discussed above with regard to the issue on appeal.  The Board 
acknowledges that the claims-file contains a quantity of other 
records, but none of the information in these records pertinently 
contradicts the conclusions or cited rationales of the evidence 
found to be most probative in the discussion above.

The Board acknowledges the appellant's own contentions with 
regard to her belief that the Veteran's death was caused by a 
cardiovascular disability etiologically related to his military 
service.  As a layperson, the appellant is not competent to offer 
an opinion that requires specialized training, such as a medical 
diagnosis of cause of death or the clinical etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

The Board finds that the appellant is competent to present 
testimony regarding the details of the Veteran's observable 
symptomatology.  However, the appellant is not competent to 
establish a specialized medical determination such as the 
specific cause of the Veteran's death.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the cause of the Veteran's death is 
not medically determinable based upon consideration of all the 
available evidence, and cannot be medically attributed to a 
cardiovascular pathology or to PTSD.  Even considering the 
appellant's lay testimony with regard to the matters it is 
competent to address, the most probative evidence weighs against 
the claim of entitlement to service connection for the cause of 
the Veteran's death.  Competent medical evidence is required to 
establish a diagnosis or a determination of a cause of death 
linked to cardiovascular disease.  In this case, the Board finds 
that the preponderance of the probative evidence of record weighs 
against finding any such nexus for the issue denied in this 
appeal.

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
service connection for the cause of the Veteran's death.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


